Citation Nr: 0007008	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-11 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to assignment of a compensable evaluation for 
degenerative joint disease, left thumb.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had unverified active service from July 1960 to 
August 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which (in part) granted service 
connection for the veteran's left thumb disability and 
assigned a zero percent rating, effective November 6, 1995.  
The veteran expressed disagreement with the zero percent 
rating in September 1997, and a statement of the case was 
issued later that month.  The veteran's substantive appeal 
was received in August 1998.

In a statement dated July 28, 1997 (received August 1, 1997) 
the veteran essentially raised the issue of entitlement to an 
increased rating for his service-connected low back 
disability.  This matter is hereby referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's service-connected left thumb disability is 
manifested by pain, some loss of grip strength, and x-ray 
evidence of arthritis, but the resulting disability picture 
does not approximate impairment similar by analogy to 
unfavorable ankylosis.


CONCLUSION OF LAW

The schedular criteria for entitlement to a 10 percent rating 
(but no higher) for service-connected degenerative arthritis 
of the left thumb have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5224 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected left thumb 
disability is more disabling than currently evaluated.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, his claim for assignment of a 
higher evaluation is well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
this issue has been obtained.  No additional action is 
necessary to meet the duty to assist the veteran.  38 
U.S.C.A. § 5107(a).  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Service connection for degenerative joint disease of the left 
thumb was granted in an August 1997 rating decision, and a 
noncompensable evaluation was assigned, effective November 6, 
1995.  The veteran's left thumb disability is rated under the 
provisions of Diagnostic Codes 5003-5224.  Degenerative 
arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, and then on the basis of limitation of motion under the 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Under Diagnostic Code 5224, a 10 percent rating 
is warranted for favorable ankylosis of the thumb, and a 20 
percent rating is warranted for unfavorable ankylosis.  

The medical evidence of record includes an August 1997 VA 
examination.  The evidence reveals that the veteran is right 
handed.

The Board again observes that there is X-ray evidence to show 
that the veteran has degenerative arthritis of the left 
thumb.  The United States Court of Appeals for Veterans 
Claims (the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) held in the case of Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), that painful motion 
of a major joint caused by degenerative arthritis (where the 
arthritis is established by X-ray) is deemed to be limited 
motion and entitled to a minimum 10 percent rating under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.  See also 38 C.F.R. § 4.59.  Therefore, 
based on the foregoing, a 10 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5003 is warranted for the current 
symptomatology of the veteran's service-connected 
degenerative arthritis of the left thumb.

In his statements submitted in support of his claim, the 
veteran has indicated that he has experienced left thumb pain 
while performing activities of everyday life such as tying 
his shoes, opening a door, and gripping various objects.  The 
Board notes here that additional functional loss due to pain, 
fatigue, incoordination is to be considered..  See generally 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§  4.40, 
4.45.  Nevertheless, the totality of the evidence, while 
showing that the veteran's continues to suffer left thumb 
disability with pain, has not shown that the pain associated 
with the disability effectively results additional functional 
loss so as to approximate unfavorable ankylosis.  As such, 
the Board is compelled to find that the criteria set forth by 
regulation for a rating in excess of 10 percent has not been 
met.  38 C.F.R. § 4.71a, Diagnostic Code 5224.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected left thumb disorder at issue has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the preponderance of the evidence shows that 
impairment from the service-connected left thumb warrants no 
more than a 10 percent rating at any time during the 
veteran's claim.  Fenderson.  As the preponderance of the 
evidence is against the claim for an evaluation in excess of 
10 percent for the left thumb disability, the benefit-of-the-
doubt doctrine does not otherwise permit a finding of 
entitlement to a rating in excess of 10 percent.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 10 percent evaluation for degenerative joint 
disease, left thumb, is warranted.  To this extent, the 
appeal is granted. 


REMAND

By rating decision in July 1997, the RO (in part) granted 
service-connection for the veteran's cervical spine 
disability and assigned a 20 percent disability rating 
effective June 5, 1995.  In a statement dated July 28, 1997 
(and received August 1, 1997) the veteran essentially 
expressed disagreement with the 20 percent rating.  Under the 
circumstances, the record shows that he has effectively 
initiated an appeal from the July 1997 rating decision.  
Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to the initial 
evaluation assigned for the veteran's cervical spine 
disability.  38 C.F.R. § 19.26.  Although the Board in the 
past has referred such matters to the RO for appropriate 
action, the United States Court of Appeals for Veterans 
Claims (Court) has now made it clear that the proper course 
of action is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case, on 
the appeal initiated by the veteran from 
the July 1997 rating decision which 
addressed the assignment of an initial 
evaluation of his cervical spine 
disability.  The veteran should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from this 
determination.

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12 Vet. App. 238 (1999).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


